DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 09/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

2.	Claims 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al., (US 2020/0288458), hereinafter Takeda, in view of Deogun et al., (US 2020/0404638), hereinafter Deogun.
Regarding Claim 27, Takeda teaches A terminal comprising a processor (Para. 0204] Fig. 15 is a diagram illustrating the user terminal including transmitting signal processing section 204 implemented by processor) configured to: transmit a 1st PUCCH (Physical Uplink Control CHannel) resource and drop a 2nd PUCCH resource when the 1st PUCCH resource and the 2nd PUCCH resource are colliding, and the 2nd PUCCH resource is different from the 1st PUCCH resource
 (Para. 0074-0078, 0085-0089] the user terminal transmits the short PUCCH and the long PUCCH for aperiodic CSI and periodic CSI. When the short PUCCH and the long PUCCH overlap (collide), the short PUCCH (i.e., 1st PUCCH) may be transmitted and the long PUCCH (i.e., 2nd PUCCH) may be dropped). [Para. 0130] when a plurality of CSI parts transmitted on different PUCCHs are overlap, a PUCCH to be dropped may be selected based on the configured priority and the low priority are dropped, Where the long PUCCH is different from the short PUCCH).

Deogun teaches wherein the 1st PUCCH resource is used for transmitting a beam failure recovery for a SCell (Secondary Cell), and the 2nd PUCCH resource is different from the 1st PUCCH resource (Para. 0253-0257, 0276-0277, 0356] UE can be configured by cellular network with one or more beam recovery request resources for one or more secondary cells. The UE 100 transmits beam recovery request using the resource of PCell (e.g. 1st PUCCH) for one or more secondary cells (SCells). Where the priority order for beam recovery request transmission is PCell PUCCH. [Para. 0173-0188] wherein each of the PUCCH resources for the Primary cell is configured as a one-shot transmission with PUCCH format of long PUCCH or short PUCCH. Where the long PUCCH is different from the short PUCCH).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer of an IAB node generate RLC control data from Takeda and Deogun to report beam recovery and beam failure to improve reliability and mobility performance of high frequency deployment.
 
Regarding Claim 28, the combination of Takeda and Deogun, specifically, Takeda teaches wherein the 2nd PUCCH resource is used for transmitting a SR (Scheduling Request). ([Para. 0103] the long PUCCH is used for transmitting a SR). 

Regarding Claim 29, the combination of Takeda and Deogun, specifically, Takeda teaches wherein the 1st PUCCH resource is shared by component carriers ([Para. 0068-0069] PUCCHs (the short PUCCH and the long PUCCH) is shared by the PCell and the SCell. [Para. 0161-0176] Fig. 12 shows communication system 1 applying carrier aggregation that aggregate a plurality of component carriers, where PUCCH resources is shared by two or more CCs (i.e., component carriers [0251] used by macro cell C1 and small cell C2).

Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 29.
Regarding Claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 27.
Regarding Claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 28.
Regarding Claim 33, the claim is interpreted and rejected for the same reason as set forth in claim 29.
Regarding Claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200344835, Wang et al. discloses Communication method, communications device, and network device.
US 20210058130, Zhuet al. discloses Beam failure recovery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/PETER K MAK/Examiner, Art Unit 2413                                          
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413